26 F.3d 135
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mark Lewis STORDAHL, Defendant-Appellant.
No. 93-30334.
United States Court of Appeals, Ninth Circuit.
Submitted May 24, 1994.*Decided June 7, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Mark Lewis Stordahl appeals his conviction following a conditional guilty plea to student loan fraud in violation of 20 U.S.C. Sec. 1097(a).  Stordahl was convicted of obtaining a student loan by representing that he had never been in default on any previous student loans;  however, he had defaulted on previous student loans in 1974.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
Stordahl contends that the district court erred by denying his motion to dismiss the indictment because the statute of limitations had expired on the government's right to pursue collection on the defaulted student loans.  Therefore, Stordahl argues that he had no legal obligation to disclose information regarding the prior defaulted loans on subsequent financial aid forms.  This argument misses the point.


4
Regardless of his belief concerning the statute of limitations, Stordahl was required to disclose all prior defaulted student loans on subsequent financial aid forms.  See 20 U.S.C. Sec. 1097(a).  The statute of limitations simply constitutes an affirmative defense at a trial.  Because Stordahl had a duty to disclose the prior defaulted loans and failed to do so, the district court properly denied his motion to dismiss the indictment.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3